—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 14, 2002, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed February 27, 2002, an Administrative Law Judge ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Although claimant acknowledged receiving the February 27, 2002 decision shortly after it was mailed, she failed to file an appeal until May 8, 2002. Notwithstanding claimant’s proffered excuse that the employer assured her that it would straighten the matter out with the Department of Labor, the Unemployment Insurance Appeal Board properly dismissed the appeal as untimely inasmuch as claimant failed to comply with the strict 20-day statute of limitations period set forth in Labor Law § 621 (1) (see Matter of Hy [Commissioner of Labor], 278 AD2d 781 [2000]). Claimant’s arguments addressing the underlying merits of the denial of her application for unemployment insurance benefits are, therefore, not properly before this Court (see id. at 782).
Mercare, J.P., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.